Name: Commission Regulation (EC) No 1311/1999 of 22 June 1999 amending Regulation (EC) No 2508/97 as regards the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Czech Republic and the Slovak Republic respectively
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  international trade;  European construction
 Date Published: nan

 Avis juridique important|31999R1311Commission Regulation (EC) No 1311/1999 of 22 June 1999 amending Regulation (EC) No 2508/97 as regards the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Czech Republic and the Slovak Republic respectively Official Journal L 156 , 23/06/1999 P. 0016 - 0017COMMISSION REGULATION (EC) No 1311/1999of 22 June 1999amending Regulation (EC) No 2508/97 as regards the detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Czech Republic and the Slovak Republic respectivelyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 98/707/EC of 22 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(1), and in particular Article 2(1) thereof,Having regard to Council Decision 98/638/EC of 5 October 1998 relating to the conclusion of a Protocol for the adaptation of the trade aspects of the Europe Agreement between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the agricultural negotiations of the Uruguay Round, including the improvements of the existing preferential regime(2), and in particular Article 2(1) thereof,(1) Whereas the Protocols concluded on the basis of Decisions 98/707/EC and 98/638/EC add a new CN code for butter from the Czech Republic and the Slovak Republic to the list of Community concessions;(2) Whereas Commission Regulation (EC) No 2508/97(3) lays down detailed rules for the application to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Czech Republic and the Slovak Republic respectively; whereas it should be amended accordingly;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2508/97 is amended as follows:1. Annex I(B) (Czech Republic) is replaced by Annex I to this Regulation;2. Annex I(C) (Slovak Republic) is replaced by Annex II to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 341, 16.12.1998, p. 1.(2) OJ L 306, 16.11.1998, p. 1.(3) OJ L 345, 16.12.1997, p. 31.ANNEX I"B. Products originating in the Czech Republic>TABLE>"ANNEX II"C. Products originating in the Slovak Republic>TABLE>"